Case 0:21-mj-06334-LSS Document 1 Entered on FLSD Docket 05/27/2021 Page 1 of 6




   May 27, 2021
Case 0:21-mj-06334-LSS Document 1 Entered on FLSD Docket 05/27/2021 Page 2 of 6




                                           AFFIDAVIT

        I, Range Herring Jr., being duly sworn, depose and state as follows:

        1.      I am a Special Agent of the United States Department of Homeland Security,

 Homeland Security Investigations (HSI) and have been so employed since August of 2016. I am

 currently assigned to the Ft. Lauderdale Airport Transportation Conspiracy Unit. As a Special

 Agent with HSI, my duties and responsibilities include enforcing criminal and administrative

 immigration and customs laws of the United States. I am empowered by law to conduct

 investigations and to make arrests for offenses enumerated in Title 31, Title 18, and Title 21 of

 the United States Code.

        2.      The statements contained in this affidavit are based upon my own personal

 knowledge, as well as information provided to me by other law enforcement officers and

 employees of HSI. I have not included in this Affidavit each fact and circumstance known to

 me, but only the facts and circumstances that I believe are sufficient to establish probable cause

 in support of a criminal complaint.

        3.      On May 26, 2021, HSI Special Agents received notification from Customs and

 Border Protection (CBP) that three individuals identified as FRANKLIN JARAMILLO-

 VALDIVIEZO (JARAMILLO-VALDIVIEZO), his mother Catalina Valdivieso-Zapata, and his

 sister Domenica Cueva-Valdivieso, had arrived at Fort Lauderdale/Hollywood from Quito,

 Ecuador on board JetBlue flight #2850, carrying large amounts of United States currency.

        4.      After being notified by CBP, HSI special agents went to the airport and

 encountered FRANKLIN JARAMILLO-VALDIVIEZO, and his mother and sister in the

 Customs secondary area.       HSI agents conducted an inbound inspection of FRANKLIN


                                                 1
Case 0:21-mj-06334-LSS Document 1 Entered on FLSD Docket 05/27/2021 Page 3 of 6




 JARAMILLO-VALDIVIEZO, and the two females traveling with him: his sister, Domenica

 Cueva- Valdivieso, and his mother, Catalina Valdivieso-Zapata. FRANKLIN JARAMILLO-

 VALDIVIEZO was asked if he was transporting more than $10,000 in monetary instruments for

 himself and/or someone else. JARAMILLO-VALDIVIEZO responded that he was transporting

 $24,000. In baggage control secondary, JARAMILLO-VALDIVIEZO completed a FinCEN 105

 monetary form, indicating he had $27,000.          However, a total of $32,075 was found in

 JARAMILLO-VALDIVIEZO’s luggage, fanny pack and backpack.

        5.     A search of FRANKLIN JARAMILLO-VALDIVIEZO, Domenica Cueva-

 Valdiviezo, Catalina Valdiviezo-Zapata and the five pieces of luggage they were travelling with,

 was conducted by HSI Special Agents. During the search, agents discovered approximately

 $49,475 in United States Currency which FRANKLIN JARAMILLO-VALDIVIEZO and his

 family were transporting into the United States. JARAMILLO-VALDIVIEZO had money in his

 fanny pack, his backpack, and his suitcase. The money was concealed in a plastic bag within the

 suitcase. Domenica Cueva-Valdiviezo had money in her suitcase concealed in a plastic bag.

 Catalina Valdiviezo-Zapata had money in her suitcase concealed in a plastic bag.

        6. FRANKLIN JARAMILLO-VALDIVIEZO was interviewed by law enforcement

 officials. He was shown the CBP Form 6059B (Customs Declaration/Spanish) that he presented

 to CBP and asked if he recognized it. JARAMILLO-VALDIVIEZO confirmed it was his form

 and that he completed it out. JARAMILLO-VALDIVIEZO confirmed he declared $24,000 on

 the form. JARAMILLO-VALDIVIEZO was shown the FinCEN Form 105 he filled out after his

 Customs Declaration. JARAMILLO-VALDIVIEZO confirmed it was his form and that he

 completed it. He confirmed he declared $27,000 on this form. JARAMILLO-VALDIVIEZO


                                                2
Case 0:21-mj-06334-LSS Document 1 Entered on FLSD Docket 05/27/2021 Page 4 of 6




 claimed the discrepancy between the two forms was because he added approximately $3,000, he

 had in his fanny-pack to the total. A search of JARAMILLO-VALDIVIEZO’s luggage,

 backpack and fanny-pack earlier that day by CBP located $32,075 in U.S. currency (USD).

 JARAMILLO-VALDIVIEZO was asked if he knew how much U.S. currency (USD) he

 personally brought into the United States. He stated he was unsure of exactly how much cash he

 had on him because he cashed multiple checks of various denominations, but guessed it totaled

 approximately $30,000. JARAMILLO-VALDIVIEZO stated all of the money he and the family

 members he was travelling with, came from their security company’s bank accounts, to which he

 had access.

        7.     Domenica Cueva-Valdivieso was interviewed by law enforcement officials. She

 stated that FRANKLIN JARAMILLO-VALDIVIEZO was her brother. Cueva-Valdivieso was

 asked how much U.S. currency (USD) she personally brought into the United States and was

 asked why she did not declare it to CBP Officers when she arrived. Cueva-Valdivieso stated she

 had exactly $10,000 in cash in a plastic bag inside her luggage. She stated she was certain she

 had exactly $10,000 in cash because she counted it five (5) times prior to leaving Ecuador.

 Cueva-Valdivieso stated she did not declare the money because she knew that she only had to

 declare cash if it was more than $10,000. Cueva-Valdivieso was asked if she had any additional

 cash anywhere else on her person or bags. She stated she had approximately $240 USD in her

 clutch, but this was her personal money. Cueva-Valdivieso advised law enforcement officials

 that the previous day (May 25, 2021), she and her brother FRANKLIN ROBERTO

 JARAMILLO-VALDIVIEZO went to the bank in Ecuador (Banco Pichincha) and withdrew all

 the cash they brought into the United States. Cueva-Valdivieso stated she was given a company


                                                3
Case 0:21-mj-06334-LSS Document 1 Entered on FLSD Docket 05/27/2021 Page 5 of 6




 or withdrawal slip for $20,000 by her brother. She said her brother JARAMILLO-VALDIVIEZO

 withdrew approximately the same amount, but she was unsure of his exact amount. Cueva-

 Valdivieso stated she has nothing to do with the company’s finances and that her brother had

 access to the company’s bank accounts. Cueva-Valdivieso stated she took the $20,000 in cash

 home. After she and her mother (Carmen Valdivieso-Zapata ) packed their bags, she gave her

 mother exactly half of the money ($10,000) to put in her luggage. She put the remaining

 $10,000 in her luggage.

        8. Cueva-Valdivieso was asked why they split the money between their bags. Cueva-

 Valdivieso stated they knew if they brought more than $10,000 in cash into the United States

 they had to declare it to Customs, so they split the money between them. Cueva-Valdivieso was

 asked to clarify who decided to split the money, and she indicated that she, her mother and her

 brother made the decision together.

        9. Carmen Valdivieso-Zapata was questioned by law enforcement officials. She was

 asked who the money she was transporting belonged to. She stated the money is “our money”

 and that it belonged to the business which is run by her son FRANKLIN ROBERTO

 JARAMILLO-VALDIVIEZO. The family owned a security company in Ecuador. Valdivieso-

 Zapata added that her estranged husband, Franklin Hernan JARAMILLO-Altamirano was a part

 owner in the business. Valdivieso-Zapata stated her husband lived in Hialeah, FL, while

 everyone else lived in Ecuador. She added that she and her husband divorced approximately 15

 years ago but have been back together for the last 10 years. Valdivieso-Zapata stated the

 previous day (on May 25, 2021), her daughter and son withdrew the money from the bank. She

 stated her daughter gave her $20,000 in cash and she gave $10,000 back to daughter so they


                                                 4
Case 0:21-mj-06334-LSS Document 1 Entered on FLSD Docket 05/27/2021 Page 6 of 6




                     /before me     27th
